Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 11/12/2019.

Specification
The disclosure is objected to because of the following informalities: par. [0117] discloses if Friend A and Friend B are detected in a co-rider event and only the identity of the Friend A is known, the service tries to identify the unknown Friend A using the identity of the retrieved known connection.  The disclosure contradicts itself because the identity of Friend A is already known, yet the service still tries to identify Friend A as an unknow friend. 
Appropriate correction is required.


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, JR. et al. (Alberth, US 2015/0149086 A1) in view of Boule et al. (Boule, US 2018/0338033 A1) and in further view of Zadeh et al. (Zadeh, US 2013/0145288 A1).

As to INDEPENDENT claim 1, Alberth discloses a method comprising: determining a co-ride event between at least two users based on a joint motion prediction computed using sensor data collected from respective devices associated with the at least two users ([0037], carpool data from users is collected), 
wherein the joint motion prediction is computed based on sensor data collected from the respective devices using at least one sensor type from among a plurality of sensor types ([0035], [0036], [0038]; data are collected from sensors to predict a carpool condition).  Alberth does not expressly disclose wherein each sensor type of the plurality of sensor types is associated with a respective joint motion classifier configured to compute a sensor-type joint motion prediction that is used for generating the joint motion prediction; determining a latent social network between the at least two users based on the co-ride event; and providing the latent social network as an output.
In the same field of endeavor, Boule discloses wherein each sensor type of the plurality of sensor types is associated with a respective joint motion classifier configured to compute a sensor-type joint motion prediction that is used for generating the joint motion prediction ([0030], [0031], [0034]; movement states are classified using multiple sensor data to avoid misclassification). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Alberth and Boule before him prior to the effective filling date, to modify the system to confirm participation in a car pool taught by Alberth to include the classification of different movements  taught by Boule with the motivation being to assist in avoiding misclassification of a user’s current activity (Boule, [0031]).  Alberth-Boule does not expressly disclose determining a latent social network between the at least two users based on the co-ride event; and providing the latent social network as an output.
In the same field of endeavor, Zadeh discloses determining a latent social network between the at least two users based on the co-ride event; and providing the latent social network as an output ([0015], [0042]; social profiles of nearby users are compared, allowing a friend request to be generated based on similarity scores).
	It would have been obvious to one of ordinary skill in the art, having the teaching of Alberth- Boule and Zadeh before him prior to the effective filling date, to modify the system to confirm participation in a car pool taught by Alberth- Boule to include the identifying of nearby, compatible users taught by Zadeh with the motivation being to form new relationships based on user proximities (Zadeh, [0003]).
	

As to claim 2, the prior art as combined discloses wherein the latent social network indicates an inferred social networking relationship between the at least two users (Zadeh, [0011]; users that are compatible are identified and recommended as friends).

As to claim 5, the prior art as combined discloses recommending a collaboration activity between the at least two users, one or more other users, or a combination thereof based on the latent social network (Zadeh, [0148]; a collaboration action between two compatible users is recommended).

As to claim 8, the prior art as combined discloses determining an identity of at least one of the at least two users based on the latent social network (Zadeh, [0030]; user information is accessible from the user’s social network accounts).

As to claim 9, the prior art as combined discloses wherein the identity is determined by comparing the latent social network to another social network (Zadeh, [0030], [0071], [0072], [0099]; an identity of a user is revealed when the users are compatible, wherein social network data for the users are derived from other social network accounts such as a FACEBOOK account or LINKEDIN account).

As to claim 10, the prior art as combined discloses wherein the latent social network indicates a new connection, a hidden connection, or a combination thereof between the at least two users  (Zadeh, [0011]; users that are compatible are identified and recommended as friends).

As to INDEPENDENT claim 11, see rationale addressed in the rejection of claim 1 above.
As to claim 12, see rationale addressed in the rejection of claim 2 above.
As to claim 15, see rationale addressed in the rejection of claim 5 above.

As to INDEPENDENT claim 16, see rationale addressed in the rejection of claim 1 above.

As to claim 17, see rationale addressed in the rejection of claim 2 above.
As to claim 20, see rationale addressed in the rejection of claim 5 above.

Claims 3-4, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth- Boule-Zadeh and in view of  Barbieri et al. (Barbieri, US 2014/0337356 A1).

As to claim 3, Alberth- Boule-Zadeh  does not expressly disclose classifying the at least two users as an influencer or an influencee based on one or more characteristics of the at least two users.
In the same field of endeavor, Barbieri discloses classifying the at least two users as an influencer or an influencee based on one or more characteristics of the at least two users (fig.3A, [0060], [0061]; users are classified as influencers/influences based on their social activities).
It would have been obvious to one of ordinary skill in the art, having the teaching of Alberth-Boule-Zadeh and Barbieri before him prior to the effective filling date, to modify the system to confirm participation in a car pool taught by Alberth-Boule-Zadeh to include user influence prediction taught by Barbieri with the motivation being to extract user values in promotions and sales.  

As to claim 4, the prior art as combined discloses wherein the one or more characteristics include a history of previously visited locations (Zadeh, [0019]; visited locations of the users are compared to match compatible users).


As to claim 13, see rationale addressed in the rejection of claim 3 above.
As to claim 14, see rationale addressed in the rejection of claim 4 above.
As to claim 18, see rationale addressed in the rejection of claim 3 above.
As to claim 19, see rationale addressed in the rejection of claim 4 above.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth- Boule-Zadeh and in view of Juliver et al. (Juliver, US 2012/0041675 A1).

As to claim 6, the prior art as combined does not disclose wherein the collaboration event includes a ride-sharing event.
In the same field of endeavor, Juliver discloses wherein the collaboration event includes a ride-sharing event ([0201]; compatible users can become ride buddies).
	It would have been obvious to one of ordinary skill in the art, having the teaching of Alberth-Boule-Zadeh and Juliver before him prior to the effective filling date, to modify the system to confirm participation in a car pool taught by Alberth-Boule-Zadeh to include the system for coordinating transportation service taught by Juliver with the motivation being to enhance efficiency by offering ridesharing to compatible users (Juliver, [0003])  
	
As to claim 7, the prior art as combined discloses determining a relationship type between the at least two users in the latent social network based on a location associated with the joint motion prediction (Zadeh, [0065], [0066]; nearby friends may be identified as being on a date).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173